Citation Nr: 1117653	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  07-13 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for major depressive disorder, to include as secondary to lupus and scarring alopecia.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to an effective date earlier than February 8, 2006 for the grant of service connection for lupus.

4.  Entitlement to an effective date earlier than February 8, 2006 for the grant of service connection for scarring alopecia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARINGS ON APPEAL

Appellant, her daughter, and friend, W.K.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from April 1978 to December 1994.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In July 2006, the RO granted service connection for lupus assigning a 60 percent evaluation, effective February 8, 2006, and granted service connection for scarring alopecia due to lupus, assigning a 20 percent evaluation, effective February 8, 2006.  The RO denied entitlement to a TDIU and service connection for major depressive disorder in November 2006.  In November 2008, the Veteran testified at an RO hearing with her daughter and a friend, W.K.  The Veteran testified before the undersigned Acting Veterans Law Judge at a Board hearing at the RO in January 2011.  Transcripts of both hearings are of record.

The issues of entitlement to a TDIU and service connection for major depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran was separated from active military service in December 1994; she did not raise a claim of entitlement to service connection for lupus or scarring alopecia within one year after her discharge from service.

2.  No communication received prior to February 8, 2006 can reasonably be construed as an informal claim of entitlement to service connection for lupus or scarring alopecia; and entitlement to service connection for lupus did not arise prior to February 8, 2006.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 8, 2006, for service connection for lupus have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.400(b)(2) (2010).

2.  The criteria for an effective date prior to February 8, 2006, for service connection for scarring alopecia have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.400(b)(2) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or SSOC.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any.

In March 2006 and January 2007, VA sent the Veteran letters informing her of the types of evidence needed to substantiate her claim and its duty to assist her in substantiating her claim under the VCAA.  The letter informed the Veteran that VA would assist her in obtaining evidence necessary to support her claim, such as medical records, employment records, or records from other Federal agencies.  She was advised that it is her responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain any supportive evidence pertinent to her claim.  See 38 C.F.R. § 3.159(b)(1).  

The Board finds that the content of the letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, in July 2006 and November 2006 rating decisions, March 2007 SOC, and SSOCs dated from December 2007 to August 2009 provided her with additional periods to submit more evidence.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  The Veteran was provided with this notice in the March 2006 VA letter.

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records.  She also was afforded a VA examination in June 2006 addressing the etiology of the lupus and scarring alopecia.  The examination report and opinions obtained contains sufficient information to decide the issue on appeal, and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).

The Veteran stated that she had been treated at a private facility in Austin since 1996 and that these records had been transferred to a VA treatment center.  She attempted to obtain the records from the Austin clinic herself but was told that the Austin clinic destroyed their records after seven years.  The RO contacted the VA Medical Center where the Veteran stated the Austin private clinic records were transferred to obtain all relevant evidence.  VA medical records were submitted starting in January 1997, but there are no records specifically from the Austin private clinic.  The RO notified the Veteran of its unsuccessful attempts to obtain the Austin records in April 2008 and gave her a period of time to respond.  The RO also made a formal finding of unavailability of the records in April 2008.  The Board finds that, based on the RO's efforts and the responses from the VA Medical Center, it is reasonably certain that any additional treatment records from the Austin private clinic are no longer available and that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3). 

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA, as to the issues decided in the present decision.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Earlier Effective Date

A.  Applicable Law

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110; and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean, except as otherwise provided, that the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

§ 5110(b)(1) provides an exception to the general rule for service connection claims by stating that the effective date for an award of disability compensation to a veteran "shall be the day following the date of the veteran's discharge or release if application therefor is received within one year from such date of discharge or release."  Under 38 C.F.R. § 3.400(b)(2), also an exception to the general rule with respect to service connection claims, the effective date is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  Separation from service means separation under conditions other than dishonorable from continuous active service which extended from the date the disability was incurred or aggravated."

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or her duly authorized representative, may be considered an informal claim.  Such claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The provisions of 38 C.F.R. § 3.155(b) state that a communication received from a service organization, an attorney, or an agent may not be accepted as an informal claim if a power of attorney was not executed at the time the communication was written.

Under some circumstances, the date of outpatient or hospital treatment or date of admission to VA or uniformed services hospital will be accepted as the date of receipt of an informal claim. 38 C.F.R. § 3.157(b)(1).  However, there must first be a prior allowance or disallowance of a claim. 38 C.F.R. § 3.157(b).  Therefore, the provisions of 38 C.F.R. § 3.157 are not for application with respect to the Veteran's service connection claim.  See Crawford v. Brown, 5 Vet. App. 33, 35 (1993).

In determining whether an earlier effective date is warranted under 38 U.S.C.A. § 5110(b)(1), VA must review all the evidence of record, not just evidence which has not been previously considered.  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis

In this case, the Veteran filed an informal claim for service connection for lupus in February 2006.  Service connection for lupus and scarring alopecia due to lupus was granted in a July 2006 rating decision, effective from February 8, 2006, the date the claim was received.  The effective date of these awards is the subject of this review.

The Veteran was discharged from service in December 1994.  In November 1996, she filed a VA Form 21-528 (Veteran's Application for Compensation or Pension) in which she claimed service connection for a dental disability, specifically surgery in the upper jaw bone.  A March 1997 rating action denied service connection for dental surgery to the upper jaw and denied a 10 percent rating based on multiple, noncompensable, service-connected disabilities, but granted service connection for a scar from residuals of laceration to the back, and residuals of partial amputation with fracture to the distal tip of the distal phalanx of the left third finger. 

There is no evidence indicating that the Veteran submitted a claim of entitlement to service connection for lupus or a skin disorder within one year after her December 1994 discharge from active service.  Therefore, assignment of an effective date for lupus or a skin disorder back to the day following discharge is not possible.  Instead, as prescribed by law, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

As noted, the date of claim in the instant case is determined to be February 8, 2006.  There is no communication or action, indicating an intent to apply for service connection for lupus from the Veteran or her duly authorized representative, prior to this date.  The date entitlement arose is in June 2006 because that is the date upon which the Veteran was evaluated for her skin and for lupus and it was shown that this disability was related to the Veteran's service.  

Prior to June 2006, there is no medical evidence addressing the etiology of the lupus condition.  Therefore, entitlement to service connection for lupus or a skin disorder did not arise prior to February 8, 2006.

The Veteran has asserted during testimony and statements in the record that her VA treatment providers should have told her that she could file a claim for benefits for her lupus and scarring alopecia back in 1994 when she got out of service.  She thus contends that she should be granted retroactive benefits for her lupus and scarring alopecia back to 1994 when she got out of service, as that is when she would have filed her claim for benefits, had she known she could do so.  While the Board recognizes VA's ongoing obligation to assist veterans, there is limited feasibility for VA to ensure that a veteran is aware that he or she can file a claim.  For this reason, the allocation of the burden is upon a claimant to seek assistance from a Veterans Service Organization or to file the claim him or herself.  Moreover, it is worth noting that the Veteran was aware that she could file claims for benefits prior to filing her service connection claim for lupus, as she filed a service connection claim in November 1996 for surgery to her upper jaw.  

The date of claim for service connection for lupus and for scarring alopecia is found to be February 8, 2006.  The date entitlement arose is June 2006.  Although the later of these dates normally controls, the effective date assigned is February 8, 2006.  In any event, an effective date prior to this is not warranted.  As the preponderance of the evidence and the law are both against the claim for an earlier effective date, the benefit-of-the-doubt rule is not applicable, and the appeal must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra, at 54-56 (1990).


ORDER

Entitlement to an effective date earlier than February 8, 2006 for the grant of service connection for lupus is denied.

Entitlement to an effective date earlier than February 8, 2006 for the grant of service connection for scarring alopecia is denied.


REMAND

The Veteran seeks service connection for a major depressive disorder, which she contends is secondary to her service-connected lupus and scarring alopecia.  She testified that she attempted suicide in 1982 because of depression and that she went to emergency care and they just diagnosed nerves medication.  She had no follow-up counseling.  She indicated that in 1983 she had increased anxiety but suppressed her feelings a lot.  She recalled going to Austin outpatient clinic for depression in 1996, but these records are unavailable.  She testified that her lupus and scarring alopecia affect her appearance in that it caused her to lose her hair and have significant facial scarring, and has caused emotional distress.  She is on no current treatment but does take anti-depressants.

The service treatment records show that in November 1983 the Veteran was seen with bruises on her face and body after getting into a fight with her husband.  A December 1983 treatment record shows an assessment of metorrhagia, probably secondary to increased anxiety.  A periodic examination in March 1986 shows the Veteran reported that she had then or ever had depression or excessive worry, and nervous trouble of any sort.  It was noted that she had a history of depressive mood disorder in 1982 when she got divorced but that she was doing well now.  Personnel records dated in 1994 show the Veteran had a urine test that was positive for cocaine.  She was evaluated in September 1994 and it was found that there was no evidence of mental defect, emotional illness, or psychiatric disorder of sufficient severity to warrant disposition through medical channels.  

After service, a May 2006 VA mental health note indicates that the Veteran was first diagnosed with depression in 2004, secondary to her lupus medication.  However, a VA examination report in July 2006 does not support this finding.  In July 2006, the Veteran was found to have depression.  The Veteran's reports of a suicide attempt in 1982 were noted.  The examiner found that the Veteran's lupus (including the medication she took for lupus) did not cause her depression, as her depression preceded the lupus diagnosis.  However, the examiner did not address whether the lupus aggravated the Veteran's depression or whether the Veteran's depression was directly related to her military service.  Therefore, the medical evidence as it stands is insufficient to decide this claim.

A medical opinion is necessary to address whether the current depression can be related to the Veteran's military service, specifically her history of suicide attempt in 1982 and the findings of depression.  Also, the issue of whether the service-connected lupus and scarring alopecia aggravated the depression needs to be resolved, as well.

The issue of entitlement to a TDIU is inextricably intertwined with the issue being remanded herein.  Social security records show the Veteran was awarded disability benefits due to depression and lupus.  The Veteran testified at the RO hearing that she quit her last job at AT&T in 2004 due to depression.  An October 2006 VA medical examination report notes findings that her service-connected disabilities did not prevent her from obtaining gainful employment; but depression was not addressed (as it is not a service-connected disability).  Accordingly, the Veteran's service connection claim for depression must be addressed by the RO prior to the Board's consideration of the TDIU claim presently on appeal.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a qualified psychiatrist to determine the following:

(a)  Whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current depressive disorder is related to any event in the military including her reported suicide attempt in 1982 and the finding of history of depression; or whether such a relationship is unlikely (i.e. less than a 50/50 degree of probability).

(b)  Whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current depressive disorder is caused or aggravated by her service-connected lupus with scarring alopecia; or whether such a causal or aggravation relationship between the depression and lupus with scarring alopecia is unlikely (i.e. less than a 50/50 degree of probability).

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology beyond the natural progress of the disease which resolve with return to the baseline level of disability.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The claims file, to include a copy of this Remand, must be reviewed in conjunction with the examination.  All relevant information of record should be considered.  Please provide a complete rationale for your opinion.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

3.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence, and readjudicated including the TDIU claim.  Any additional development including a medical opinion addressing the employability of the Veteran also should be considered.  If either of the benefits sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


